Citation Nr: 0900542	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-03 150	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of decompressive surgery for treatment of 
compression fracture of the thoracic spine, at T6, T7 and T8.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION


The veteran served on active duty from July 1962 to July 
1965.  

This appeal arises from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1962 to July 1965.  

2.	On September 12, 2008 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in San 
Juan, the Commonwealth of Puerto Rico, that the appellant 
died in August 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.




		
L. M. Barnard
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


